MEMO OPINION
PER CURIAM:
Under date of February 6, 1974, Gary L. Quigg, an inmate at tbe State Prison addressed a letter to tbe Chief Justice of this Court, in which he seeks, among other things, to have a purported appeal to this Court completed by filing of original papers in the district court of Powell County here. We have a transcript of a hearing had before the district court in Powell County Cause No. 5895 on October 19, 1973. That hearing was held on a motion to quash a temporary restraining order theretofore issued against the Warden of the State Prison.
We have reviewed the transcript and find that Judge Boyd granted the motion to quash the temporary injunction and the petition or complaint on grounds that since the acts complained of concerned institutional rules and conduct of the prisoner, the prisoner not having exhausted his administrative remedies by appealing to the Department of Institutions, no legal remedy or redress in the courts was available. The district court stated this in terms of jurisdiction.
It appears from the transcript that nothing, including the prisoner’s own testimony and assertions indicates any legal grounds for complaint; that the district court was correct in quashing the complaint; and that no purpose would be served by adding to the file or having further proceedings.
Accordingly, the attempted appeal to this Court is dismissed.